Appellant was convicted for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $500, and six months imprisonment in the county jail. Judgment was rendered against appellant on the 17th day of September, 1909, but the transcript of the record was not filed in this court until the 4th day of March, 1910, which was long after the expiration of the time allowed by law for the perfecting of the appeal. This court, therefore, did not acquire jurisdiction of this cause, and the appeal is dismissed.